      Case 1:11-cv-00691-LAK-RWL Document 2286 Filed 08/05/19 Page 1 of 1




                                                                                  Randy M. Mastro
                                                                                  Direct: +1 212.351.3825
August 5, 2019                                                                    Fax: +1 212.351.5219
                                                                                  RMastro@gibsondunn.com

VIA ECF

The Honorable Lewis A. Kaplan
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:    Chevron Corp. v. Donziger, et al., Case No. 11 Civ. 0691 (LAK)

Dear Judge Kaplan:

I respectfully write as counsel for Plaintiff Chevron Corporation (“Chevron”) regarding Steven
Donziger’s pending appeal of this Court’s May 23, 2019 Memorandum Opinion (Dkt. 2209) and
May 24, 2019 Supplemental Judgment (Dkt. 2210).

In the Court’s July 2, 2019 order, the Court stayed pending appeal “those portions of the [Foren-
sic Inspection] Order as require or permit disclosure to Chevron of information obtained from
Donziger – specifically, paragraphs 7(b), 7(d)-(f), and 8 through 10.” Dkt. 2254 at 3. The Court,
however, “conditioned explicitly” this stay on several conditions, including that “Donziger shall
file his appellate brief and appendix in support of his appeal from the decision of May 23, 2019
no later than July 31, 2019.” Id.

It appears that Donziger has not complied with this condition. Chevron has not received a ser-
vice copy of Donziger’s appellate brief and appendix, and there is no indication on the Second
Circuit’s docket that Donziger filed his appellate brief and appendix by July 31, 2019. See 2d
Cir., No. 19-1584. Moreover, my staff contacted the Second Circuit clerk’s office on August 1
and 2 and was informed that they had not received any filings from Donziger. And on July 31,
the Second Circuit set a deadline of September 9, 2019 for Donziger to file his appellate brief
and appendix. See 2d Cir., No. 19-1584, Dkt. 46.

Respectfully,

/s/ Randy M. Mastro
Randy M. Mastro

cc: All Counsel of Record via ECF
